DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This is in response to the applicant response filed on 07/20/2022. In the applicant’s response, claim 18 was amended. Accordingly, claims 4-6, 9, 13, 18, and 20 are pending and being examined. Claims 18 are independent form.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 4-6, 9, 13, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (“Learning to Discover Cross-Domain Relations with Generative Adversarial Networks”, Proc. Of the 34th Intel. Conf. on Machine Learning, Aug. 11, 2017, hereinafter “Kim”). 

Regarding claim 18, Kim discloses a computer-implemented method for enhancing facial/object recognition (the DiscoGAN method for translating styles of an object image from one domain to another; see abstract), the method comprising: 
receiving a query image in a computer (the DiscoGAN may receive an input face image with blond hair color and without glasses; see the top row and the first col. in the left side of Fig.7 (b)); 
providing a database of object images in the computer (CelebA database; see section 3.2.2, para.1), including images relevant to the query image (see, e.g., the face images shown Fig.7 (b) and fig.7(c)), each image having at least two attributes of a plurality of attributes with each attribute having at least two possible states (wherein each of the face image has a hair color attribute (color is blond or black) and a glasses attribute (with glasses or without glasses); 
providing a series of training images to the computer to learn two attributes (X, Y) simultaneously (wherein each of face images may have different hair colors and with or without glasses; Fig.7 (b) and fig.7(c)), wherein the series includes sets of images with each image falling within a unique image domain with a first image domain including a first attribute of the plurality of attributes and the second attribute of the plurality of attributes in a first state (X=0, Y=0) (the database includes face images with black hair color and without glasses; see the top row of the right portion of fig.7(b)), a second image domain including the first attribute in a second state and the second attribute in the first state (X=1, Y=0) (the database includes face images with blond hair color and without glasses; see the top row of the left portion of fig.7(b)), and a third image domain including the first attribute in the first state and the second attribute in the second state (X=0, Y=1) (the database includes face images with black hair color and with glasses; see the top row of the left portion of fig.7(c)); 3


developing forward generators and reverse generators between the first image domain and the second image domain, between the second image domain and the third image domain, between the third image domain and the fourth image domain, and between the 3 fourth image domain and the first image domain (the DiscoGAN includes generator GAB from XA to XAB, and reverse generator GBA from XAB to XABA, such as, when image XA having blond hair and w/o glasses, generator GAB translates image XA to image XAB having black hair and w/o glasses as shown the left portion of fig.7(b), while reverse generator GBA translates image XAB having black hair and w/o glasses back to XA’ having blond hair and w/o glasses as shown the right portion of fig.7(b). Likewise, when image XA having blond hair and w/o glasses, generator GAB translates image XA to image XAB having blond hair and w/ glasses as shown the 6st column of the right portion of fig.7(c), while reverse generator GBA translates image XAB having blond hair and w/ glasses back to XA’ having blond hair and w/o glasses as shown the 3rd column of the left portion of fig.7(c); when XA having blond hair and w/o glasses, generator GAB translates image XA to image XAB having blond hair and w/glasses as shown the 6th column of the right portion of fig.7(c),), wherein the fourth image domain has no training image is provided (wherein image XAB having blond hair and w/glasses is an additional image, outputted/generated by the DiscoGAN, and it is other than the training database); 
applying the forward generators and reverse generators to single images within the database that fall within one of the first image domain, the second image domain, the third image domain, and a fourth image domain to generate a plurality of artificial images (the DiscoGAN may receive an input face (the top row) and generate a corresponding output image (the bottom row); see, e.g., the left portion of fig,7(b)); 
creating an augmented database in the computer using the plurality of artificial images for each image in the database (DiscoGAN may generate a corresponding output/translated face image with black hair color in response of the received input face image with blond hair color; see the left side of Fig.7 (b). Similarly, DiscoGAN may generate a corresponding output face image w/o glasses in response of the received input face image with glasses; see the left side of Fig.7 (c)), the artificial images cooperating with the image to define a set of images including every combination of the at least two attributes in each of the at least two states (see, e.g., the each of the output face images and its corresponding input face image shown Fig.7 (b) and fig.7(c)); generating pseudo query images from the query image using the forward and reverse generators (DiscoGAN may generate a corresponding output face image with black hair color in response of the received input/query face image with blond hair color; see the left side of Fig.7 (b). Similarly, DiscoGAN may generate a corresponding output face image w/o glasses in response of the received input/query face image with glasses; see the left side of Fig.7 (c)).

Kim does not explicitly disclose “comparing the pseudo query images and the query image to the images in the augmented database to find one or more matches” as recited in the claim. However, Kim clearly disclose: (1) each of the output translated face images XAB generated by GAB mathematically guarantees to match with corresponding input query face image XA (see input image XA and translated image XAB in fig.2); and (2) the DiscoGAN was trained by CelebA database (see section 3.2.2, para.1). See, input query face images shown in the top row of Fig.7 (b) and Fig.(c) and the corresponding output translated face images shown in the bottom row of Fig.7 (b) and Fig.(c). See “Relation is mathematically defined as a function GAB that maps elements from domain A to elements in its codomain B” in Section 2.1, para.1. In other words, Kim teaches, each of output translated images generated by the DiscoGAN is a face image which best matches to the corresponding input query face image in the database by a comparison. Therefore, the difference between the claimed invention and the method in Kim is obvious and straightforward. It is because one of ordinary skill in the art will appreciate that each of output translated images generated by the DiscoGAN matches to the corresponding input query face image, as recited in the claim.

Regarding claim 4, 13, Kim discloses, further comprising: developing a first forward generator (Gi) that transitions the first attribute from the first state to the second state (see GAB: XA[Wingdings font/0xE0]XAB in fig.2); developing a second forward generator (G2) that transitions the second attribute from the first state to the second state (see GBA: XB[Wingdings font/0xE0]XBA in fig.2); developing a first reverse generator (F1) that transitions the first attribute from the second state to the first state (see GBA: XAB[Wingdings font/0xE0]XABA in fig.2); developing a second reverse generator (F2) that transitions the second attribute from the second state to the first state (see GAB: XBA[Wingdings font/0xE0]XBAB in fig.2); optimizing the first forward generator, the second forward generator, the first reverse generator, and the second reverse generator using a portion of the series of training images, the optimized first forward generator, the second forward generator, the first reverse generator, and the second reverse generator defining the image generator (train the DiscoGAN to minimize the loss distances LG and LD; see Eqs.(7)-(8) and section 2.4).

Regarding claim 5, Kim discloses the method of claim 4, further comprising using the image generator to generate a fourth image domain including the first attribute in the second state and the second attribute in the second state (X=1, Y=1) (the database includes a face image with blond hair color and with glasses; see the top row of the left portion of fig.7(c)).

Regarding claim 6, Kim discloses, wherein the creating an augmented database step includes generating additional images using the image generator (see the bottom row of the left portion of fig.7(b)).

Regarding claim 9, that claim is an inherent variation of claim 18, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 18.

Regarding claim 20, Kim discloses, wherein the query image includes an image of a person's face (see the top row and the first col. in the left side of Fig.7 (b)).

Response to Arguments
6.	Applicant’s arguments, with respects to claim, filed on 07/20/2022, have been fully considered but they are not persuasive. 

6-1.	 Applicant argues: “Kim does not set out to expand a database of known images for improving pairwise”, see the last sentence on page 5 of applicant’s response.

The examiner respectfully disagrees with the applicant’s argument.  It is because Kim clearly teaches that “A generator GAB translates input image xA from domain A
into xAB in domain B. The generated image is then translated into a domain A image xABA to match the original input image (Equation 1, 2).”. See Sec.2.3, para.3 and Eqs.(1)-(2). In other words, Kim teaches, each of output translated images generated by the DiscoGAN is a face image which best matches to the corresponding input query face image in the database by a comparison. Therefore, the argument is unpersuasive.

6-2.	 Applicant argues:
“claim 18, as amended, recites learning two attributes (X,Y) simultaneously as part of the generating artificial images to augment the database. To achieve this, forward and reverse generators are developed between each pair of domains such that after generating the artificial images, at least one image for each semantically meaningful attribute combination (each domain) will be represented in the database.”

The examiner respectfully points out that, as explained in the rejections of the claims, each face image in the training data set in the method of Kim includes “two attributes”, hair colors and w/ or w/o glasses, as shown in the top rows in figs.7(b) and 7(c). Kim teaches, generator GAB may translate image XA (x, y), x =0 blond hair, x=1 black hair, y=0 w/o glassed, y=1 w/ glasses, in one domain to image XAB (x, y) into another domain. The reverse generator GBA may inversely translate XAB back to XA’. In other words, GAB can translate XA (0, 0) to XAB (1, 0) while GBA inversely translates XAB (1, 0) back to XA’ (0, 0). Likewise, GAB can translate XA (0, 1) to XAB (1, 1) and GBA inversely translates XAB (1, 1) to XA’ (0, 1); GAB can translate XA (1, 0) to XAB (1, 1) and GBA inversely translates XAB (1, 1) to XA’ (1, 0). Where each of XA’ generated by reverse generator GBA is an additional image which is similar to but different from XA. Therefore, the arguments are unpersuasive.

7.	Therefore, in view of the above reasons, examiner maintains rejections.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        7/29/2022